Citation Nr: 1232182	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-18 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, to include heel spurs and arthritis.

2.  Entitlement to service connection for a left knee disorder, to include consideration as being secondary to a bilateral foot condition.

3.  Entitlement to service connection for an upper back condition, to include consideration as being secondary to a bilateral foot condition.

4.  Entitlement to service connection for a bilateral ankle condition, to include consideration as being secondary to a bilateral foot condition.

5.  Whether new and material evidence has been presented to reopen a claim for service connection for a low back condition. 

6.  Whether new and material evidence has been presented to reopen a claim for service connection for a right foot neuroma. 



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, attorney



ATTORNEY FOR THE BOARD

Michael Martin


INTRODUCTION

The Veteran served on active duty from January 1962 to April 1964 with additional service indicated in the record.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an October 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The only issue at that time was entitlement to service connection for a bilateral foot disorder, to include heel spurs and arthritis.  The Board issued a decision in December 2007 which denied service connection for the bilateral foot disorder.  

The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2008, the Secretary of Veterans Affairs and the Veteran, through his attorney, filed a Joint Motion to vacate the Board's decision and remand the case for further development.  The Court granted that motion in an order issued in November 2008.

Thereafter, in January 2009, the Veteran and his attorney raised claims for service connection for a right foot neuroma, left knee disorder, low back condition, upper back condition, and a bilateral ankle condition, to include consideration as being secondary to a bilateral foot condition.  In a decision of August 2009, the RO denied those claims.  The claims for neuroma of the right foot and a low back disorder were denied on the basis that no new and material evidence had been presented to reopen those previously denied claims.  The Veteran subsequently perfected appeals of those issues.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records indicate that during September 1958 the Veteran complained of painful heels with pain and tenderness on palpation of the oscalci medial and lateral in superior aspect.  The Veteran's service treatment records indicate he suffered from bilateral stress fractures during November 1958.  A service treatment record dated October 1958 indicated that the pain was less severe; however, x-rays showed sclerotic areas in both heels and the diagnosis was bilateral stress fractures.  A periodic service physical examination report dated in March 1962 indicates that the Veteran's feet were normal, although he reported a history of foot problems.  

In a VA feet examination report dated October 2004, the Veteran reported that he had right foot pain which sometimes got so bad he fell down; that he had pain in his foot the entire time after service but did not seek treatment until 1995; and that he had a painful neuroma on his right foot which was diagnosed in the mid 1990's.  He gave a history of injuring his right foot in service.  The examiner reported that x-rays revealed small plantar calcaneal spurs.  Otherwise, the x-rays were within normal limits.  The examiner therefore found no evidence of arthritis.  The examiner diagnosed plantar calcaneal spurs and onychomycosis bilaterally (a fungal infection).  The VA examiner went on to report that the Veteran's record was available and reviewed.  The examiner described evidence contained in the file, reporting that the Veteran was diagnosed with stress fractures while in service in 1958.  The examiner went on to state that there was no indication of injury to the Veteran's right foot and that it was therefore less likely than not that the Veteran's current bilateral foot condition was related to any service-related injuries.

The Veteran was afforded an additional VA examination on his joints in October 2004.  The examiner recounted the pertinent in-service medical history in the Veteran's claims file; that he had stress fractures in both heels in 1958.  The Veteran told the examiner that he had problems with standing or walking for long periods of time since that time; even though he was a pharmacist until retirement at the age of 65.  The Veteran complained only of right heel pain with walking or standing for long periods of time.  An x-ray revealed minimal spurring of the medial mallelus with subcentimetric ossific density adjacent to the right lateral malledus.  The examiner did not indicate a finding of arthritis from x-ray evidence.  The examiner diagnosed the Veteran with minimal degenerative changes in the right ankle by x-ray with normal physical examination bilaterally.  The examiner stated that the Veteran's ankle condition was not caused by or did not result from his in-service stress fractures.  

The Board relied on the foregoing VA examination reports when denying the claim for service connection for a bilateral foot disorder in December 2007.  Significantly, however, the Joint Motion that was issued in October 2008 concluded that the VA examination foot examination report was inadequate because the examiner had not considered all relevant history.  Specifically, it was indicated that the examiner had not adequately considered whether the Veteran sustained an injury to the foot in service.  Therefore, the Board was directed to obtain a new medical examination and/or opinion wherein the examiner considered all relevant medical evidence in the Veteran's claims file, including all relevant SMRs, and also consider whether there was evidence of an in-service injury to both of the appellant's feet.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board will defer review of the other claims for service connection as those matters are inextricably intertwined with the claim for service connection for a bilateral foot disorder.  In this regard, the Board notes that if the claim for service connection for a bilateral foot disorder is granted, then the claims for secondary service connection for the other disabilities which are claimed as due to the bilateral foot disorder become potentially viable.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed bilateral foot disability, to include heel spurs and arthritis.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on review of the files, examination of the Veteran and consideration of the lay history, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) that any foot disability present at any time during the pendency of this claim originated during the period of active service or is otherwise etiologically related to active service.  The examiner should specifically address whether the stress fractures noted in service resulted in any current disability.  The examiner should discuss any history of injury to the feet given by the Veteran, and should also address whether the stress fractures in service were consistent with a foot injury or simply resulted from the physical stress of military activities.  

4.  Following completion of the above, readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



